Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Tucker on 5/26/21.

The application has been amended as follows: 

1. (Currently amended) A computer-implemented method comprising:
receiving a current source code and a revised source code comprising new code; 
splitting the new code into segments comprising three words;
creating a set of summarized features by labeling, using a first machine learning model, each segment as a feature, a condition or an ignored segment based on a value of the second word in the respective segment, wherein the values associated with moving, performing, executing, determining equalities, and sending are labeled as features, wherein values associated with if, end-if, and else statements are labeled as conditions, and wherein all other values are labeled as ignored segments;
type to each summarized feature of the first machine learning model, the performance indicator type comprising one of a response time and a CPU time;
determining, using a second machine learning model for the assigned performance indicator type and historical data, a value of the performance indicator assigned to each respective summarized feature; and
providing an estimated performance impact of the new code of the revised source code based on the value of the performance indicator.

7. (Canceled)

8. (Currently Amended) A system comprising: 
a memory having computer readable instructions; and 
one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations comprising:
receiving a current source code and a revised source code comprising new code;
splitting the new code into segments comprising three words; 
creating a set of summarized features by labeling, using a first machine learning model, each segment as a feature, a condition, or an ignored segment based on a value of the second word in the respective segment, wherein values associated with moving, performing, executing, determining equalities, and sending are labeled as features, 
assigning a performance indicator type to each summarized feature of the first machine learning model, the performance indicator type comprising one of a response time and a CPU time;
determining, using a second machine learning model for the assigned performance indicator type and historical data, a value of the performance indicator assigned to each respective summarized feature; and 
providing an estimated performance impact of the new code of the revised source code based on the value of the performance indicator.

14. (Canceled)

15. (Currently Amended) A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations comprising: 
receiving a current source code and a revised source code comprising new code;
splitting the new code into segments comprising three words; 
creating a set of summarized features by labeling, using a first machine learning model, each segment as a feature, a condition, or an ignored segment based on a value of the second word in the respective segment, wherein values associated with moving, performing, executing, determining equalities, and sending are labeled as features, 
assigning a performance indicator type to each summarized feature of the first machine learning model, the performance indicator type comprising one of a response time and a CPU time;
determining, using a second machine learning model for the assigned performance indicator type and historical data, a value of the performance indicator assigned to each respective summarized feature; and 
providing an estimated performance impact of the new code of the revised source code based on the value of the performance indicator.

All other claims remain as previously presented.

The following is an examiner’s statement of reasons for allowance:

The closest prior art discloses or suggests:
receiving a current source code and a revised source code comprising new code (pg. 1, col. 2, last par. “token vectors extracted from programs’ ASTs", pg. 1, par. bridging col. 1 & 2 “code regions, e.g., … changes”); 
splitting the new code into segments comprising three words;
creating a set of features (pg. 3, col. 2, 2nd full par. “Three types of AST nodes are extracted as tokens”, pg. 3, col. 2, last partial par. “AST node types”);
determining, using a second machine learning model for the assigned performance indicator type and historical data, a value of the performance indicator assigned to each respective summarized feature (pg. 5, col. 1, 3rd full par. “build and train defect prediction models”); and
providing an estimated performance impact of the new code of the revised source code based on the value of the performance indicator.

The closest prior art does not fairly disclose or suggest:
splitting the new code into segments comprising three words;
creating a set of summarized features by labeling, using a first machine learning model, each segment as a feature, a condition or an ignored segment based on a value of the second word in the respective segment, wherein the values associated with moving, performing, executing, determining equalities, and sending are labeled as features, wherein values associated with if, end-if, and else statements are labeled as conditions, and wherein all other values are labeled as ignored segments;
assigning a performance indicator type to each summarized feature of the first machine learning model, the performance indicator type comprising one of a response time and a CPU time;
determining, using a second machine learning model for the assigned performance indicator type and historical data, a value of the performance indicator assigned to each respective summarized feature; and
providing an estimated performance impact of the new code of the revised source code based on the value of the performance indicator.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728.  The examiner can normally be reached on Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON D MITCHELL/            Primary Examiner, Art Unit 2199